Citation Nr: 1710255	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  16-07 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for ischemic heart disease.  

3.  Entitlement to service connection for type II diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

8.  Entitlement to service connection for skin disability.  

9.  Entitlement to service connection for sleep apnea.  

10.  Entitlement to service connection for hypertension.  

11.  Entitlement to service connection for headaches.  

12.  Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to January 1973.  

These matters come before the Board of Veterans Appeals (Board) on appeal of rating decisions dated in December 2013 and February 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In this case, the December 2013 rating decision denied entitlement to service connection for PTSD.  Subsequently, the February 2015 rating decision denied service connection for agoraphobia.  Given the various psychiatric diagnoses of record, the Board recharacterized the issues as entitlement to service connection for a psychiatric disability, to include PTSD, so as to allow for consideration of all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of VA medical treatment records shows that the Veteran reported that he was turned down for Social Security Administration (SSA) disability benefits.  See VA treatment records dated in June 2005.  Years later, he reported that he reapplied for SSA disability benefits and receives benefits for heart attacks.  On remand, all SSA records must be requested.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).

In addition, the Board finds that a VA examination is required concerning the claim of service connection for acquired psychiatric disability, to include PTSD.  VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  Pursuant to the provisions of 38 C.F.R. § 3.159 (c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:

(A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Note (ii) states that Paragraph (4)(i)(C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159 (c)(4) (2016) (emphasis added).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the types of evidence that indicate that a current disability may be associated with service includes medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology or other symptoms capable of lay observation).  

Here, the Veteran has a current disability, diagnosed, in part, as major depressive disorder.  In addition, the Veteran submitted a positive nexus opinion dated in March 2016 from a private physician, indicating that the Veteran's major depressive disorder was related to active service.  However, the Board finds that the private opinion does not provide sufficient rationale linking the current psychiatric disability to active service to warrant a grant of service connection at this time.  In this respect, the private opinion noted review of the entrance examination report, but not the remainder of the service medical treatment records, which included a January 1973 separation report of medical examination evaluating the Veteran's psychiatric condition as normal.  A VA examination and opinion are required.  

Finally, concerning the claim for service connection for lung cancer, an April 2016 rating decision denied entitlement to service connection for lung cancer.  The Veteran filed a timely notice of disagreement in May 2016.  A Statement of the Case (SOC) has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case with respect to the April 2016 rating decision as to the issue of entitlement to service connection for lung cancer.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the issue to the Board for appellate review.

2.  Request updated VA medical treatment records from the VA Tennessee Valley Healthcare System from February 2016 to the present.  

3.  Contact the SSA and request all records related to the Veteran's claims for disability benefits.  Any negative response must be included in the claims file and the Veteran notified accordingly.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability present, to include PTSD.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file and examination of the Veteran, respond to the following: 

* Is it at least as likely as not (50 percent probability or more) that any psychiatric disability had its onset in active service or is otherwise related to active service?

Rationale must be provided for the opinion reached.  Specifically, the examiner must discuss the March 2016 private medical opinion, the Veteran's statements regarding chronic psychiatric symptoms, and the lay statements from his sisters concerning the Veteran's symptoms since his return from active service.

5.  Thereafter, following completion of any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




